An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-618
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 20 May 2014


ROBERT KING, ANN KING, MARGARET
WHALEY and A. WILLIAM KING,
          Petitioners,

      v.                                      Pender County
                                              No. 12 CVS 794
PENDER COUNTY, MARIANNE
ORR and ROBERT ORR,
          Respondents.


      Appeal by petitioners from order entered 20 December 2012

by Judge     Phyllis M. Gorham         in   Pender County Superior Court.

Heard in the Court of Appeals 24 October 2013.


      Shipman & Wright, LLP, by W. Cory Reiss and Matthew W.
      Buckmiller, for petitioners-appellants.

      Carl W. Thurman III for respondent-appellee Pender County.

      Murchison, Taylor & Gibson, PLLC, by Andrew K. McVey; and
      Law Offices of E. Holt Moore III, by E. Holt Moore, III for
      respondents-appellees Marianne Orr and Robert Orr.


      GEER, Judge.


      Petitioners Robert King, Ann King, Margaret Whaley, and A.

William King (collectively "the Kings") appeal from an order

denying their petition for writ of certiorari to review the
                                             -2-
decision of the Pender County Board of County Commissioners to

grant    consent      to   Marianne         and    Robert      Orr     to    disinter       and

relocate the King family cemetery located on the Orrs' property.

The order,      however, leaves pending the Kings' request for                                a

declaratory judgment and its motion for preliminary injunction

and is, therefore, interlocutory.                   Because the Kings have failed

to show that the order affects a substantial right that would be

lost absent immediate review, we must dismiss this appeal as

interlocutory.

                                            Facts

       This    matter        arises     out        of    a     long-standing            dispute

concerning      the    King        family    cemetery        located        on    the    Orrs'

property.       A detailed factual background of the dispute may be

found in King v. Orr, 209 N.C. App. 750, 709 S.E.2d 602, 2011 WL

532295, 2011 N.C. App. LEXIS 221 (2011) (unpublished) ("King I")

and in a related appeal filed contemporaneously with this case,

King    v.    Orr,    COA13-621,      ___     N.C.      App.    ___,    ___       S.E.2d   ___

(2014).      The facts pertinent to this appeal are as follows.

       The Orrs' property constitutes one tract of a much larger

parcel of land that at one time in the early 1900s was owned by

A.D.    King    and    has    since     been       divided      among       his    heirs    or

otherwise      sold.         The    Orrs     purchased         the   property       in     1990
                                       -3-
pursuant to a general warranty deed.               The cemetery is a part of

the Orrs' yard and is directly across from their house.

    The Orrs maintained the cemetery and allowed descendants to

visit the cemetery without incident for 14 years.                      In 2004,

however, the fence surrounding the cemetery fell into disrepair

and a dispute arose between the Orrs and the Kings concerning

the type of fence to be erected around the cemetery.                         On 28

February 2005, without the Orrs' permission, Robert King entered

the property with a fence company and began installing a chain

link fence.     The Orrs asked Mr. King to leave, but he refused.

The Orrs were forced to call the sheriff who asked Mr. King to

leave.    As a result of this incident, the Orrs withdrew their

consent   for   the    Kings    to   visit   the   cemetery    and   asked    that

Robert King go before the Pender County Clerk to determine his

rights to the cemetery.

    On 27 June 2005, the Kings filed a complaint initiating a

special proceeding ("the special proceeding"), pursuant to N.C.

Gen. Stat. § 65-75 (2005),1 seeking an order allowing the Kings

to enter the Orrs' property to restore, maintain, and visit the

cemetery and to erect a suitable fence around the cemetery.

    On 2 July 2007, the Kings filed a second complaint ("the

civil    action")     seeking    injunctive    relief    and    a    declaratory
    1
      This provision was repealed in 2007 and is now found in
N.C. Gen. Stat. § 65-102 (2013).
                                     -4-
judgment, as well as asserting alternative claims for breach of

contract and an action to quiet title.               The complaint alleged

that the Orrs bought their property subject to several of the

Kings'   property      interests   including   (1)    a   60-foot    easement

running along the edge of the Orrs' property leading to the

cemetery, (2) a 12-foot road exception running along the western

edge of the Orrs' property to a point in Topsail Sound known as

Eden's Landing, and (3) the statutory rights of the Kings to

access the cemetery.        The complaint alleged that the Orrs had

erected a gate that prevented the Kings from using the 60-foot

easement   and   the    12-foot    exception   and    sought   a    permanent

injunction ordering the Orrs to remove the gate and to enjoin

and restrain the Orrs from interfering with the Kings' use of

the easements and access to the cemetery.

    On 21 November 2007, the clerk of court entered an order in

the special proceeding finding that the Kings are direct lineal

descendants of at least one person interred in the cemetery and

granting them the right to restore, maintain, and/or visit the

cemetery, subject to certain restrictions.                The order limited

the Kings' access to the cemetery to the public roads until such

time as the Kings' rights to the easement and the 12-foot road

exception was finally determined in the civil action.
                                  -5-
      Thereafter, litigation of the civil action continued and,

upon cross motions for summary judgment, the trial court entered

an order on 7 August 2009 granting summary judgment in favor of

the   Kings.   The   Orrs   appealed    that   order,   which   this   Court

affirmed in part and reversed and remanded in part in an opinion

filed on 15 February 2011.      King I, 2011 WL 532295 at *10, 2011

N.C. App. LEXIS 221 at *26.       King I affirmed the trial court's

ruling that Margaret Whaley possessed the right to use the 60-

foot easement and the court's rulings regarding the boundaries

of the cemetery.      Id., 2011 WL 532295 at *8, 2011 N.C. App.

LEXIS 221 at *25.    However, this Court remanded that case to the

trial court for a determination of (1) the ownership of the 12-

foot exception and (2) whether Robert, Ann, and A. William King

had acquired an easement by implication.         Id., 2011 WL 532295 at

*9, 2011 N.C. App. LEXIS 221 at *23.

      On 1 September 2011, several months after King I was filed,

Robert King and A. William King went to the Orrs' property to

stake out the 60-foot easement from Margaret Whaley's property

to the cemetery.     They purported to be acting as agents of Ms.

Whaley, the only person whose right to use the easement was

judicially established by King I.        They did not, however, offer

any documents to substantiate their claim to have authority to

act as Ms. Whaley's agent and indicated that their intent was to
                                       -6-
clear    out    an     area     that   extended   beyond   the   boundaries

established by King I.           Ms. Orr, with the help of a deputy of

the Pender County Sheriff's Department, directed the Kings to

leave.

    After       this     incident,      the   Orrs   consulted    with   an

archaeological surveyor and with faculty from the North Carolina

School of Government to evaluate their options regarding the

cemetery.      The Orrs learned that N.C. Gen. Stat. § 65-106(a)

(2013) provides a procedure by which any person "may effect the

disinterment,        removal,    and   reinterment    of   graves."      The

disinterment process may be effected "[b]y any person, firm, or

corporation who owns land on which an abandoned cemetery is

located after first securing the consent of the governing body

of the municipality or county in which the abandoned cemetery is

located."      N.C. Gen. Stat. § 65-106(a)(4).

    The Orrs decided to initiate the disinterment process and,

in the spring of 2012, the Orrs contacted the Pender County

Board of Commissioners to request consent to disinter the graves

and remove the cemetery from their property.               On 21 May 2012,

the Board held a public hearing on the Orrs' request.             Both the

Orrs and the Kings were represented by counsel at the hearing

and presented arguments to the Board.                At the close of the

hearing, the Board deferred its decision on whether to grant
                                        -7-
consent to disinter for two months to allow the parties time to

settle the dispute on their own.              When the parties were unable

to reach an agreement, the Board, on 23 July 2012, by a vote of

3-2, approved the Orrs' application to disinter the King Family

Cemetery.

    On 10 August 2012, the Kings filed a petition for writ of

certiorari to review the decision of the Board, and, in the

alternative, a request for a declaratory judgment.                 On 28 August

2012,   the      Kings,   in   the   same   action,   filed   a   motion   for    a

preliminary injunction to enjoin the Orrs from disinterring the

cemetery.        On 29 August 2012, the Orrs responded by filing a

motion to deny issuance of a writ of certiorari on the ground

that the decision by the Board was not quasi-judicial in nature.

    On 17 September 2012, the trial court heard the parties'

arguments regarding the issuance of a writ of certiorari in this

case, as well as several motions in the related civil proceeding

on remand from this Court.           On 20 December 2012, the trial court

entered     an    order   denying     the   Kings'    petition    for   writ     of

certiorari, concluding that "the action of the Commissioners is

not quasi-judicial and therefore not properly subject to review

pursuant to the statutory authorities cited by Plaintiffs in

their Petition[.]"        The Kings appealed this order to this Court.

                                     Discussion
                                                -8-
       As   an   initial          matter,      we    must     address         whether       we    have

jurisdiction to hear this appeal.                       Although both parties seem to

assume that the denial of the petition for writ of certiorari

was a final judgment, "[a] final judgment is one which disposes

of    the   cause      as    to    all    the    parties,         leaving       nothing          to    be

judicially       determined         between         them    in    the       trial    court.            An

interlocutory         order       is     one    made       during      the     pendency         of    an

action, which does not dispose of the case, but leaves it for

further       action    by    the       trial       court    in       order     to   settle           and

determine the entire controversy."                          Veazey v. City of Durham,

231    N.C.    357,     361–62,         57     S.E.2d      377,       381     (1950)       (internal

citation omitted).

       In this case, a review of the record reveals that the trial

court's order is interlocutory.                        The Kings' pleading filed in

superior court included both a petition for writ of certiorari

and    a    "CLAIM     FOR        RELIEF,"      seeking,         in     the    alternative,             a

declaratory judgment pursuant to N.C. Gen. Stat. § 1-253 et seq.

"[i]n the event it is determined that the decision by the Pender

County      Commissioners          is     a    'legislative'           decision        .    .    .     ."

Additionally, on 28 August 2012, the Kings filed a motion for a

preliminary injunction seeking to enjoin the Orrs from taking

any action to disinter the graves until the issues raised by

their complaint had been resolved.
                                     -9-
    At the 17 September 2012 hearing, counsel for the Kings

stated that "all we're here today to do is to bring up the

record of the proceedings before the Pender County Board of

Commissioners such that a review of those proceedings by way of

certiorari or declaratory judgment, which we have also sought,

can be heard at another time."             (Emphasis added.)   The Kings'

counsel later clarified further that

                [t]here is an alternative cause of
           action pled, and this does not go to the
           issuance of the writ of certiorari.     The
           certiorari is only on the first claim for
           relief, not on the second. The second claim
           for relief alleges that the Court can
           appropriately resolve the matter under the
           declaratory judgment act on the theory that
           the action is legislative in nature.

    The trial court's order denying issuance of the writ of

certiorari on the basis that the Board's action was not quasi-

judicial in nature thus triggered the need to address the Kings'

alternative claim for relief.        Because the order made no ruling

with respect to the Kings' request for declaratory judgment or

their   motion   for   preliminary   injunction,    those   claims   remain

pending and require further action by the trial court.                 The

order is, therefore, interlocutory.

    "Ordinarily, there is no right of immediate appeal from an

interlocutory order."      Johnson v. Lucas, 168 N.C. App. 515, 518,

608 S.E.2d 336, 338, aff'd per curiam, 360 N.C. 53, 619 S.E.2d
                                         -10-
502 (2005).          However, an interlocutory order "is immediately

appealable    if     (1)   the   order      is   final    as   to   some          claims   or

parties, and the trial court certifies pursuant to N.C.G.S. §

1A-1, Rule 54(b) that there is no just reason to delay the

appeal, or (2) the order deprives the appellant of a substantial

right that would be lost unless immediately reviewed."                             Myers v.

Mutton, 155 N.C. App. 213, 215, 574 S.E.2d 73, 75 (2002).

    Here, the trial court made no Rule 54(b) certification, and

the Kings have made no attempt to argue that the denial of the

petition for writ of certiorari affects a substantial right that

would   be   lost      without    an     interlocutory         appeal.            In   their

Statement of the Grounds for Appellate Review, the Kings state

only:   "Judge       Gorham's    Order    denying        issuance      of     a    Writ    of

Certiorari is a final judgment and appeal therefore lies to the

Court   of   Appeals       pursuant    to    N.C.   Gen.       Stat.     §    7A-27(b)."

Although all the parties acknowledge that the Kings sought both

a petition for writ of certiorari and, in the alternative, a

request   for    a    declaratory      judgment,         the   record        contains      no

indication that the declaratory judgment claim for relief has

been resolved, and the Kings have provided no explanation why

this Court has jurisdiction over the interlocutory order denying

the petition for writ of certiorari.
                                -11-
    It is well established that "it is the appellant's burden

to present appropriate grounds for this Court's acceptance of an

interlocutory    appeal[.]"     Jeffreys   v.   Raleigh   Oaks   Joint

Venture, 115 N.C. App. 377, 379, 444 S.E.2d 252, 253 (1994).

Because the Kings have failed to meet this burden, we dismiss

this appeal as interlocutory.


    Dismissed.

    Judges STEPHENS and ERVIN concur.

    Report per Rule 30(e).